

116 HR 6068 IH: To direct the Secretary of Health and Human Services to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on the health outcomes of the use of e-cigarettes during pregnancy, and for other purposes.
U.S. House of Representatives
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6068IN THE HOUSE OF REPRESENTATIVESMarch 3, 2020Ms. Moore introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on the health outcomes of the use of e-cigarettes during pregnancy, and for other purposes.1.Study on health outcomes of use of e-cigarettes during pregnancy(a)In generalThe Secretary of Health and Human Services shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies agree to conduct a study on the health outcomes of the use of e-cigarettes during pregnancy. Such study shall—(1)examine any data gaps in existing Federal and State tobacco use surveillance systems (including the Pregnancy Risk Assessment Monitoring System), with respect to the incidence of pregnant women who use e-cigarettes and birth and other health outcomes for such women and their children;(2)analyze and assess any ongoing Federal research with respect to that use; and(3)provide recommendations with respect to additional research, programs, and activities the Federal Government and States can undertake to assist pregnant women in ceasing to use e-cigarettes.(b)ReportThe agreement entered into under subsection (a) shall include a requirement that the National Academies, not later than October 1, 2023, submit to the Committees on Appropriations and Energy and Commerce of the House of Representatives and the Committees on Appropriations and Health, Education, Labor, and Pensions of the Senate a report on the results of the study conducted pursuant to subsection (a).2.Youth Tobacco Prevention Public Awareness CampaignsThe Secretary of Health and Human Services shall ensure that any youth tobacco prevention public awareness campaigns conducted by the Department or any of its agencies, including the Food and Drug Administration, include awareness and education materials designed to educate women of reproductive age (including pregnant women) on the harmful effects on fetal and postnatal development of the use of tobacco, nicotine, and e-cigarettes and other electronic nicotine delivery systems. 